                                

Exhibit 10.15
August 26, 2013






John D. Quisel, J.D., Ph.D.






Dear John:


This letter agreement (“Agreement”) sets forth the terms and conditions of your
employment with Acceleron Pharma Inc. (the “Company”), as amended and restated
as of the date set forth above (the “Amendment Date”).
1.    Position and Duties. You shall continue to serve, on a full-time basis, as
the Company’s General Counsel, reporting to the Company’s Chief Executive
Officer. You agree to continue to perform the duties of your position and such
other duties as reasonably may be assigned to you from time to time. You also
agree that while employed by the Company, you will continue to devote your full
business time and your best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
to the discharge of your duties and responsibilities for it.
2.    Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and subject to your performance of
your duties and responsibilities for the Company, pursuant to this Agreement or
otherwise, the Company will provide you the following pay and benefits:
(a)    Base Salary. The Company will pay you a base salary at the rate of
$310,000 per year (effective January 1, 2013), payable in accordance with the
regular payroll practices of the Company for its executives, as in effect from
time to time, and subject to increase from time to time by the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board in its discretion.
(b)    Bonus Compensation. During your employment, you may be considered
annually for a bonus in addition to your base salary. Bonus compensation in any
year, if any, will be determined by the Board based on performance goals
established by the Board or the Compensation Committee of the Board and
otherwise in accordance with the Company’s annual bonus plan as in effect from
time to time. Any bonus due to you hereunder will be paid not later than March
15th following the year to which the bonus relates, subject to your continuous
employment through the date the bonus is paid. The foregoing shall be construed
and applied so that any bonus payable to you qualifies as a “short-term
deferral” under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (Section 409A of the Code, together with the regulations
thereunder, “Section 409A”).
(c)    Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided to you under this Agreement (e.g.,
severance pay) or under any other agreement. Your participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies.
(d)    Vacations. You will be entitled to three weeks’ paid vacation (or such
greater amount as is generally made available to the Company’s executive
officers) in accordance with the Company’s policies from time to time in effect,
in addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time.

1

--------------------------------------------------------------------------------

                                

(e)    Business Expenses. The Company will pay or reimburse you for all
reasonable business expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to any maximum annual limit
and other restrictions on such expenses set by the Company and to such
reasonable substantiation and documentation as the Company may specify from time
to time. Any reimbursement that constitutes nonqualified deferred compensation
subject to Section 409A shall be subject to the following additional rules: (i)
no reimbursement of any such expense shall affect your right to reimbursement of
any other such expense in any other taxable year; (ii) reimbursement of the
expense shall be made, if at all, not later than the end of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.
3.    Confidential Information, Non-Competition and Proprietary Information.
Your employment with the Company is conditioned upon and subject to your
continued compliance with the Employee Confidentiality, Non-Compete and
Proprietary Information Agreement by and between you and the Company, dated
October 16, 2006 (the “Confidentiality Agreement”). It is understood and agreed
that breach by you of the Confidentiality Agreement shall constitute a material
breach of this Agreement.
4.    Termination of Employment. Your employment under this Agreement shall
continue until terminated pursuant to this Section 4.
(a)    The Company may terminate your employment for “Cause” upon notice to you
setting forth in reasonable detail the nature of the Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:
(i)    your conviction or plea of nolo contendere to a felony or other crime
involving moral turpitude which adversely affects your ability to perform your
obligations to the Company or the business activities, reputation, goodwill or
image of the Company;
(ii)    your deliberate dishonesty or breach of fiduciary duty;
(iii)    your breach of the terms of this Agreement, or your failure or refusal
to carry out any material tasks assigned to you by the Company in accordance
with the terms hereof, which breach or failure (only as to those susceptible to
cure) continues for a period of more than 10 days after your receipt of written
notice thereof;
(iv)    the commission by you of any act of fraud, embezzlement or deliberate
disregard of a rule or policy of the Company known to you or contained in a
policy and procedure manual provided to you which could be reasonably expected
to or does cause material loss, damage or injury to the Company; or
(v)    the breach by you of any of the provisions of the Confidentiality
Agreement.
“Company,” for purposes of this Section 4(a), shall include the Company and any
Company subsidiary.
(b)    The Company may terminate your employment at any time other than for
Cause upon notice to you.
(c)    You may terminate your employment hereunder for Good Reason by providing
notice to the Company of the condition giving rise to the Good Reason no later
than 30 days following the occurrence of the condition, by giving the Company 30
days to remedy the condition and by terminating employment for Good Reason
within 30 days thereafter if the Company fails to remedy the condition. The
following shall constitute Good Reason for termination by you:
(i)    the Company’s failure to continue you in the position of General Counsel
or another position for which you are reasonably suited by training and
experience or if you do not continue to report either to the Chief Executive
Officer or, if there is no Chief Executive Officer, the Board;

2

--------------------------------------------------------------------------------

                                

(ii)    material diminution in the nature or scope of your responsibilities,
duties or authority, provided that neither of the following shall constitute
“Good Reason”: (A) the Company’s failure to continue your appointment or
election as a director or officer of any of its Affiliates or (B) any diminution
in the nature or scope of your responsibilities, duties or authority that is
reasonably related to a diminution of the business of the Company or any of its
Affiliates, including without limitation as a result of the sale or transfer of
all of the assets of the Company or any of its Affiliates;
(iii)    willful failure of the Company to provide you with compensation and
benefits in accordance with the terms of this Agreement for more than 10
business days after notice from you specifying in reasonable detail the nature
of the failure; or
(iv)    relocation of your office more than 50 miles from the location of the
Company’s principal offices as of the date of this Agreement.
(d)    You may terminate your employment with the Company other than for Good
Reason at any time upon two weeks’ notice to the Company.
(e)    This Agreement shall automatically terminate in the event of your death
during employment. The Company may terminate your employment, upon notice to
you, in the event you become disabled during employment and, as a result, are
unable to continue to perform substantially all of your duties and
responsibilities under this Agreement for 120 days during any period of 365
consecutive calendar days. If any question shall arise as to whether you are
disabled to the extent that you are unable to perform substantially all of your
duties and responsibilities for the Company and its Affiliates, you shall, at
the Company’s request and expense, submit to a medical examination by a
physician selected by the Company to whom you or your guardian, if any, has no
reasonable objection to determine whether you are so disabled and such
determination shall, for the purposes of this Agreement, be conclusive of the
issue. If such a question arises and you fail to submit to the requested medical
examination, the Company’s determination of the issue shall be binding on you.
5.    Severance Payments and Other Matters Related to Termination.
(a)    Termination pursuant to Section 4(b), 4(c), or 4(e). Except as provided
in Section 5(c) below, and subject to Section 5(f) and Section 5(g) below,
(i)    in the event of termination of your employment by the Company other than
for Cause pursuant to Section 4(b) of this Agreement, or in the event of
termination of your employment by you for Good Reason pursuant to Section 4(c)
of this Agreement, (A) the Company will continue to pay you your base salary, at
the rate in effect on the date of termination, for the period of 12 months from
the date of termination in accordance with the Company’s payroll policy then in
effect; (B) all then unvested stock options held by you at such time that were
granted on or prior to the Amendment Date shall vest as of the date of
termination as to that number of shares that would have otherwise vested over
the next six months following such termination as a result of only the passage
of time, notwithstanding any contrary provision in any agreement evidencing such
stock options; and (C) if you are participating in the Company’s group health
plan and/or dental plan at the time your employment terminates pursuant to
Section 4(b) or 4(c) of this Agreement and you exercise your right to continue
participation in those plans under the federal law known as COBRA, or any
successor law (“COBRA”), the Company will pay or, at its option, reimburse you,
on a monthly basis, for the full monthly premium cost of that participation for
the 12 months following the date on which your employment with the Company
terminates or, if earlier, until the date you become eligible to enroll in the
health (and/or, if applicable, dental) plan of a new employer;
(ii)    in the event of your termination of employment as a result of your death
or a termination of your employment by the Company due to your disability at any
time pursuant to Section 4(e) of this Agreement, all then unvested stock options
held by you at such time that were granted on or prior to the Amendment Date, if
any, will vest as of the date of termination, which in the case of death shall
be the date of death, and, in the event your employment is terminated by the
Company due to your disability, to the extent the Company’s benefits do not
include disability insurance benefits that will continue your base salary at
100% of the amount of such base

3

--------------------------------------------------------------------------------

                                

salary for the period of one year from the date of termination, for such period
the Company shall pay to you, at the time that your base salary would otherwise
have been paid, an amount equal to the amount by which 100% of your base salary
exceeds the disability insurance benefits, if any, actually paid to you.
(b)    Termination other than pursuant to Section 4(b), 4(c) or 4(e). In the
event of any termination of your employment, other than (i) a termination by the
Company other than for Cause pursuant to Section 4(b) of this Agreement, (ii) a
termination by you for Good Reason pursuant to Section 4(c) of this Agreement,
or (iii) a termination as a result of your death or a termination of your
employment by the Company due to your disability pursuant to Section 4(e) of
this Agreement, the Company shall pay you the Accrued Compensation as provided
in Section 5(e) below. The Company shall have no other obligation to you under
this Agreement or otherwise.
(c)    Upon a Change of Control. Upon a Change of Control (as defined in Section
6 hereof) the following shall occur:
(i)    at the time of the consummation of such Change of Control, 25% of any
then unvested stock options held by you at such time that were granted on or
prior to the Amendment Date shall vest as of the date of the consummation of
such Change of Control (notwithstanding any contrary provision in any agreement
evidencing such stock options) with such vesting reducing the number of shares
subject to such stock options that would otherwise vest on each subsequent
vesting date by 25%.
(ii)    if, within one year following the date of the consummation of such
Change of Control, the Company or any successor thereto terminates your
employment other than for Cause, or you terminate your employment for Good
Reason, then, in lieu of any payments to you or on your behalf under Section
5(a) hereof, (A) the Company shall pay to you a lump sum payment equal to the
sum of (x) your then-current annual base salary plus (y) your target bonus
amount for the year in which such termination occurs, which amount shall be paid
to you as provided in Section 5(f) below; (B) 100% of any then unvested equity
and equity-based awards, including, but not limited to, stock options, held by
you at the time of such termination shall fully vest, effective upon the date of
such termination (notwithstanding any contrary provision in any agreement
evidencing such equity or equity-based awards); and (C) if you are participating
in the Company’s group health plan and/or dental plan at the time your
employment terminates pursuant to this Section 5(c)(ii) and you exercise your
right to continue participation in those plans under COBRA, the Company will pay
or, at its option, reimburse you, on a monthly basis, for the full monthly
premium cost of that participation for the 12 months following the date on which
your employment with the Company terminates or, if earlier, until the date you
become eligible to enroll in the health (and/or, if applicable, dental) plan of
a new employer, it being understood that, to the extent that the payment of the
base salary contemplated by clause (A)(x) of this Section 5(c)(ii) in a lump sum
would result in adverse tax consequences under Section 409A, such payment shall
instead be paid at the same time and in the same form as provided in Section
5(a)(i)(A) hereof.
(d)    Parachute Payments.
(i)    In the event of the consummation of a change in ownership or control
(within the meaning of Section 280G of the Code and the regulations thereunder
(“Section 280G”)) (a “280G Change in Control”) of the Company occurring on or
prior to the second anniversary of the Amendment Date, payments and benefits
under this Agreement, together with other payments and benefits provided to you
by the Company (including, without limitation, any accelerated vesting of stock
options, shares of restricted stock or other equity-based awards) (the “Total
Payments”), shall be made without regard to whether the deductibility of the
Total Payments would be limited or precluded by Section 280G and without regard
to whether the Total Payments would subject you to the federal excise tax levied
on certain “excess parachute payments” under Section 4999 of the Code (the
“Excise Tax”). If any portion of the Total Payments constitutes an “excess
parachute payment” within the meaning of Section 280G (the aggregate of such
payments (or portions thereof) being hereinafter referred to as the “Excess
Parachute Payments”), the Company shall promptly pay to you an additional amount
(the “Gross-up Payment”) that after imposition of all taxes (including but not
limited to the Excise Tax) with respect to such Gross-up Payment equals the
Excise Tax with respect to the Excess Parachute Payments. Notwithstanding any
provision to

4

--------------------------------------------------------------------------------

                                

the contrary herein, any tax gross-up payment described herein shall be paid no
later than the time specified in §1.409A-3(i)(1)(v).
(ii)    In the event of the consummation of a 280G Change in Control of the
Company occurring after the second anniversary of the Amendment Date, the
provisions of this Section 5(d)(ii) shall apply in lieu of the provisions of
Section 5(d)(i) above. If all or a portion of the Total Payments would
constitute Excess Parachute Payments, you will be entitled to receive (A) an
amount limited so that no portion thereof shall fail to be tax deductible under
Section 280G of the Code (the “Limited Amount”), or (B) if the amount otherwise
payable hereunder or otherwise (without regard to clause (A)) reduced by all
taxes applicable thereto (including, for the avoidance of doubt, the Excise Tax)
would be greater than the Limited Amount reduced by all taxes applicable
thereto, the amount otherwise payable hereunder.
(iii)    The determination as to whether the Total Payments include Excess
Parachute Payments and, if so, the amount of such Excess Parachute Payments, the
amount of any Excise Tax with respect thereto, the amount of any Gross-up
Payment, if applicable, and the amount of any reduction in Total Payments shall
be made at the Company’s expense by the independent public accounting firm most
recently serving as the Company’s outside auditors or such other accounting or
benefits consulting group or firm as the Company may designate (the
“Accountants”). In the event that any payments under this Agreement or otherwise
are required to be reduced as described in Section 5(d)(ii), the adjustment will
be made, first, by reducing the amount of base salary payable pursuant to
Section 5(a)(i)(A) or the amount of base salary and bonus payable pursuant to
Section 5(c)(ii)(A), as applicable; second, if additional reductions are
necessary, by reducing the payment of or reimbursement for COBRA premiums due to
you pursuant to Section 5(a)(i)(C) or Section 5(c)(ii)(C), as applicable; and
third, if additional reductions are still necessary, by eliminating the
accelerated vesting of time-based equity-based awards or the vesting of
performance-based equity-based awards, if any, starting with those awards for
which the amount required to be taken into account under Section 280G is the
greatest.
(iv)    In the event that there has been an underpayment or overpayment under
this Agreement or otherwise as determined by the Accountants, the amount of such
underpayment or overpayment shall forthwith be paid to you or refunded to the
Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
(e)    Upon your termination of employment for any reason, the Company will pay
you on the first payroll date that follows the date of your termination any base
salary earned but not paid through the date of termination and pay for any
vacation time accrued but not used as of such date (the “Accrued Compensation”).
(f)    Any obligation of the Company to provide you severance payments or other
benefits (including accelerated vesting of equity and equity-based awards) under
this Section 5 (for the avoidance of doubt, other than Accrued Compensation), is
conditioned on your signing a release of claims in the form provided by the
Company (the “Employee Release”) following the termination of your employment
within a period of time not to exceed 45 days from the date you receive the
Employee Release, and on your not revoking the Employee Release within the
revocation period provided therein following your execution of the Employee
Release, which release shall not apply to (i) claims for indemnification in your
capacity as an officer or director of the Company under the Company’s
Certificate of Incorporation, Bylaws or written agreement, if any, providing for
director or officer indemnification, (ii) rights to receive insurance payments
under any policy maintained by the Company and (iii) rights to receive
retirement benefits that are accrued and fully vested at the time of your
termination. Except as otherwise provided in Section 11 of this Agreement, any
payments to be made in the form of salary continuation pursuant to the terms of
this Agreement shall be payable in accordance with the normal payroll practices
of the Company; the first such payment (which shall be retroactive to the day
immediately following the date of your termination of employment), and any
payment to be made in a lump sum, shall be due and payable as soon as
administratively practicable following the date the Employee Release becomes
effective, but not later than the date that is 60 days following the date your
employment terminates. Notwithstanding the foregoing, if the date your
employment terminates occurs in one taxable year and the date that is 60 days
following such termination date occurs in a second taxable year, to the extent
required by Section 409A, such first payment or such lump sum payment shall not
be made prior to the first day of the second taxable year.  For the avoidance of
doubt, if you do not

5

--------------------------------------------------------------------------------

                                

execute an Employee Release within the period specified in this Section 5(f) or
if you revoke the executed Employee Release within the time period permitted by
law, you will not be entitled to any payments or benefits (including the
accelerated vesting of equity and equity-based awards) set forth in this Section
5 (other than the Accrued Compensation), any equity and equity-based awards that
vested on account of such termination as provided for in this Agreement shall be
cancelled with no consideration due to you, and neither the Company nor any of
its affiliates will have any further obligations to you under this Agreement or
otherwise.  You agree to provide the Company prompt notice of your eligibility
to participate in the health plan and, if applicable, dental plan of any
employer. You further agree to repay any overpayment of health benefit premiums
made by the Company hereunder.
(g)    Provisions of this Agreement shall survive any termination if so provided
in this Agreement or if necessary or desirable to accomplish the purposes of
other surviving provisions, including without limitation your obligations under
Section 3 of this Agreement and under the Confidentiality Agreement. The
obligation of the Company to make payments to you or on your behalf under
Section 5 of this Agreement is expressly conditioned upon your continued full
performance of your obligations under Section 3 hereof, under the
Confidentiality Agreement and under any subsequent agreement between you and the
Company or any of its Affiliates relating to confidentiality, non-competition,
proprietary information or the like.
6.    Definitions. For purposes of this Agreement, the following definitions
apply:
(a)    “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.
(b)    “Change of Control” means (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) directly or indirectly by any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), of securities of the Company
representing a majority or more of the combined voting power of the Company’s
then outstanding securities, other than an acquisition of securities for
investment purposes pursuant to a bona fide financing of the Company; (ii) a
merger or consolidation of the Company with any other corporation in which the
holders of the voting securities of the Company prior to the merger or
consolidation do not own more than 50% of the total voting securities of the
surviving corporation; or (iii) the sale or disposition by the Company of all or
substantially all of the Company’s assets other than a sale or disposition of
assets to an entity whose equity interests are held, directly or indirectly,
entirely by the same persons and in the same proportions as the equity interests
of the Company.
(c)    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
(d)    “Service” shall mean service as an employee, director, officer,
consultant or advisor to the Company.
7.    Conflicting Agreements. You hereby represent and warrant that your signing
of this Agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this Agreement. You agree that you will not disclose to
or use on behalf of the Company any proprietary information of a third party
without that party’s consent.
8.    Withholding; Other Tax Matters. Anything to the contrary notwithstanding,
all payments required to be made by the Company hereunder to you shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

6

--------------------------------------------------------------------------------

                                

9.    Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any Person with whom the Company shall hereafter
affect a reorganization, consolidate with or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company and each of our
respective successors, executors, administrators, heirs and permitted assigns.
10.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
11.    Section 409A.
(a)    You and the Company agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A, and the regulations and guidance
promulgated thereunder to the extent applicable, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (a) the expiration of the six-month period
measured from the date of such “separation from service”, and (b) the date of
your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 11(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to you in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(c)    For purposes of Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
(d)    In no event shall the Company or any of its Affiliates have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.
12.    Miscellaneous. This Agreement, together with the Confidentiality
Agreement, sets forth the entire agreement between you and the Company and
replaces all prior communications, agreements and understandings, written or
oral, with respect to the terms and conditions of your employment, including,
but not limited to, the Letter Agreement between you and the Company executed by
you on January 9, 2009. This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by you and an
expressly authorized representative of the Board. The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument. This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the
conflict-of-laws principles thereof.

7

--------------------------------------------------------------------------------

                                

13.    Notices. Any notices provided for in this Agreement shall be in writing
and shall be effective when delivered in person, consigned to a reputable
national courier service for overnight delivery or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it by notice to the
Chairman of the Board of Directors, c/o Acceleron Pharma Inc. at its principal
place of business, or to such other address(es) as either party may specify by
notice to the other actually received.
If the foregoing is acceptable to you, please sign and date this letter in the
spaces provided. At the time you sign and return it, this letter will take
effect as a binding agreement between you and the Company on the basis set forth
above. The enclosed copy is for your records.
Sincerely,


ACCELERON PHARMA INC.






By:    /s/ John L. Knopf, Ph.D.    
John L. Knopf, Ph.D.
Chief Executive Officer and President








By:    /s/ Edwin M. Kania, Jr.                    
Edwin M. Kania, Jr.
Compensation Committee Chair






ACCEPTED AND AGREED:


Signature:     /s/ John D. Quisel, J.D., Ph.D.    
John D. Quisel, J.D., Ph.D.


Date:    4 - Sept. - 2013    



8